Citation Nr: 1243085	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Army from May 1981 to September 1981 and from December 1990 to August 1991.  He also served in the Massachusetts Army National Guard from 1981 to 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran presented testimony at a Travel Board hearing at the RO before a Veterans Law Judge who was subsequently designated as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Due to this designation, the Veteran was advised in a September 2012 letter that the Veterans Law Judge who conducted his hearing was no longer available to consider this appeal.  Thus, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  The Veteran responded in September 2012 that he did not want a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Thus, no further hearing is necessary, and the Board will proceed to evaluate the appeal.  

In a June 2010 Board decision, the Board reopened the issues of new and material evidence for bilateral hearing loss and a lumbar spine disorder.  The Board also denied the issue of an increased rating greater than 40 percent for chronic fatigue sydrome.  Therefore, these issues are no longer before the Board.  

In the same June 2010 decision, after reopening the new and material evidence issues, the Board remanded the underlying service connection issues for bilateral hearing loss and a lumbar spine disorder for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
FINDINGS OF FACT

1.  Although the Veteran did have military noise exposure was during his service in the Persian Gulf, he does not have current bilateral hearing loss for VA compensation purposes.

2.  There is clear and unmistakable evidence the Veteran's lumbar spine disorder preexisted his second period of service and clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression during his second period of service, despite a confirmed reinjury of the back during combat.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2004, May 2005, March 2006, and June 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 and June 2010 VCAA letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the February 2006 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional VCAA notice in March 2006 and June 2010, the RO readjudicated the claims in latter SSOCs.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of a SSOC in January 2012 following the VCAA-notice letters cured the timing error.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), Massachusetts Army National Guard records, Vet Center records, VA examinations, Department of Army Unit records, and VA treatment records.  For his part, the Veteran has submitted personal statements, lay statements from fellow soldiers, arguments from his representative, private medical evidence, and hearing testimony.  

The Veteran was also afforded VA examinations in October 2010, November 2011, and December 2011, and the examiners provided medical opinions addressing the etiology of his current bilateral hearing loss and lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These examinations and opinions, buttressed by addendum opinions, were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examinations.  

With regard to the previous remand in June 2010, the RO/AMC substantially complied with the Board's June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured adequate VA spine and audiological examinations with opinions.  As such, the RO has substantially complied with the Board's instructions.  

With regard to the October 2009 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the October 2009 hearing, the Veterans Law Judge, the Veteran, and the representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claims. Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, as previously discussed, the Veteran and his representative have not requested another hearing.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for Service Connection for Hearing Loss

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043. 

As to presumptive service connection, some diseases on the other hand are chronic, per se, such as organic diseases of the nervous system, such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).   Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis - Service Connection for Hearing Loss

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he asserted that he was exposed to noise as the result of his military occupational specialty (MOS) as a heavy construction equipment operator in the U.S. Army in the early 1990s.  His DD Form 214 confirms that he served in this capacity.  He maintained that he suffered acoustic trauma from operating loud construction equipment such as graders, jackhammers, loaders, and bulldozers.  He has also claimed that that he was exposed to weapons fire and explosions.  The Veteran stated that he did not wear hearing protection due to discomfort with the Kevlar helmets the soldiers had to wear.  He further indicated that he first noticed diminished hearing during service.  See October 2009 hearing testimony at page 4; October 2010 VA audiology examination.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

During his periods of service in the U.S. Army from May 1981 to September 1981 and from December 1990 to August 1991, the Veteran served in a MOS in which he was exposed to noise exposure.  The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a heavy construction equipment operator involved a "moderate" probability of noise exposure.  This fact is not in dispute.  

Nevertheless, the evidence of record does not show that he has ever had hearing loss as defined by VA regulations.  His service treatment records are negative for any treatment, or diagnosis of bilateral hearing loss.  Subsequent to his first period of service, April 1985 and June 1989 National Guard audiological examinations also failed to reveal any complaints or diagnosis of hearing loss.  The Veteran did report a history of hearing loss during his July 1991 separation examination, and the audiologist noted that the Veteran was routinely exposed to noise.  However, an audiological evaluation did not reveal hearing loss.  Specifically, an audiogram revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
0
10
20
LEFT
20
10
5
15
15

These results fail to demonstrate that bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385 was exhibited.

Subsequent to his second period of service, July 1995, June 1998, and October 2000 National Guard audiological examinations, as well as an April 1994 VA audiology examination, also did not show him to have bilateral hearing loss by VA standards.   Moreover, during the October 2010 VA audiology examination, an audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
25
25
LEFT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

In addition, the November 2011 VA audiology examination found the Veteran to have pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
25
35
LEFT
15
5
10
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.    

The Veteran also underwent a private audiology examination in July 2004.  The private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  In the present case, the July 2004 private audiogram clearly does not reveal bilateral hearing loss disability according to the requirements of 38 C.F.R. § 3.385. 

The Board acknowledges that the November 2011 VA examiner opined that the service treatment confirm a threshold shift at 6000 Hz from audiograms dated between 1985 and 1991.  The VA examiner reasoned that, due to the Veteran's MOS as a heavy equipment operator and engineer in the Army, the Veteran was exposed to hazardous noise levels during his military service, which could have caused permanent inner ear trauma associated with hearing loss.  The VA examiner concluded that mild sensorineural hearing loss from 6000-8000 Hz in both ears was "at least as likely as not" caused by his military service.  

Regardless, no evidence of record establishes the existence of bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Court discussed that the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  See also 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis of hearing loss during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Governing Laws and Regulations for Aggravation of a Preexisting Disorder

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.   VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...."  Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred or aggravated in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence or aggravation by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence or aggravation is satisfactory and consistent with the Veteran's combat service, the Veteran prevails on the in-service aspect of the claim unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).


Analysis - Service Connection for a Lumbar Spine Disorder

The Veteran has claimed that he currently has a lumbar spine disorder that is related to an in-service injury sustained during a vehicle accident in 1991 in the midst of a SCUD missile attack at the start of Operation Desert Storm.  Several of his fellow soldiers have submitted lay statements indicating that the Veteran injured his back and was bedridden, but did not seek medical treatment during service in order to remain with fellow soldiers and complete the mission.  The Veteran has also stated that his low back pain continued to bother him during Operation Desert Storm due to training, heavy lifting, and running.  The Veteran has maintained that he has experienced continuity of symptoms for lumbar spine pain after his injury in 1991.  He has further indicated that he was informed that he had bulging discs.  He denies that any lumbar spine disorder preexisted his 1991 injury.  See January 2005 lay buddy statements; April 2004 claim; March 2006 Notice of Disagreement (NOD); September 2003 VA spine examination; October 2009 hearing testimony at pages 7-9.  

Upon review of the evidence of record, the Board finds that service connection is not warranted for a lumbar spine disorder.

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the October 2010 VA spine examiner diagnosed the Veteran with lumbar spine degenerative arthritis based on x-ray findings.  In addition, an earlier June 2002 VA magnetic resonance imaging (MRI) report assessed him as having a disc protrusion at the L5-S1 level.  Thus, the evidence clearly shows that he has a current lumbar spine disorder.        

Nevertheless, the Board concludes for the reasons set forth below that the Veteran had a preexisting lumbar spine disorder that was not aggravated by his military service.  The Veteran has argued that his lumbar spine disorder began during his second period of service, and the Board notes that there is no evidence of an injury, disease, or event during his first period of service.  The Veteran has contended otherwise.  The crux of the issue in this case is whether a lumbar spine disorder preexisted the Veteran's second period of active duty service from December 1990 to August 1991. 

In this case, the presumption of soundness applies because a physical examination at the time of his entrance into his second period of service did not find him to have a lumbar spine disorder.  However, as an initial matter, the Board finds that the Veteran did have preexisting disorder prior to entering that second period of service.   

In determining whether a lumbar spine disorder preexisted his second period of service in 1990, the Board has considered both the medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition was considered in accordance with VA regulation. 38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396. 

In this case, following the Veteran's first period of service, there is a May 1985 medical history report from a National Guard examination in which he reported having recurrent back pain for the first time.   He made a similar report in a June 1989 medical history report from a National Guard examination.  The military examiner documented the Veteran's history of a "disc problem" due to twisting with an onset of four years earlier (1985).  The condition was described as "stable" and "mild" at that time.  

The Federal Circuit has held that a Veteran's own lay statements that his current disorder or disease preexisted his active service may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history.  Harris v. West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000).  Nonetheless, the Harris case is quite fact specific in that a later medical opinion determining that the Veteran's condition preexisted service was based upon credible lay statements made by the Veteran about the pre-service history of his condition.  Id. at 1351.  Similarly, in the present case, in consideration of the Veteran's credible lay statement made at the time of a June 1989 examination,  a December 2011 VA examiner opined that the Veteran's lumbar spine condition "clearly and unmistakably existed prior to service..."  

In contrast, at a hearing, the Veteran denied that any lumbar spine disorder preexisted his 1991 in-service injury.  See October 2009 hearing testimony at pages 7-9.  However, the Board finds this lay assertion by the Veteran denying the existence of a preexisting lumbar spine disorder to be not credible.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 	

The Board finds that the Veteran's earlier lay statements as to the existence of a preexisting lumbar spine condition documented in the May 1985 and June 1989 medical history reports are more probative than his subsequent denial of a preexisting condition.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran's later denial of any earlier back injury at the hearing suggests that his personal interest in receiving benefits could be impacting his reported history. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony]; Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, there is affirmative medical evidence even showing that the Veteran had a back condition prior to service, as a June 1989 military examiner indicated that he had a back disorder.  In summary, the Veteran's lay assertions denying the existence of a preexisting lumbar spine condition are not credible or probative, particularly when compared to the contemporaneous statements and medical examination, as well as his inconsistent reports.  

In short, the Veteran reported having back problems prior to his second period of service, and a military examiner assessed him as having disc problems at that time.  The Veteran's more recent statements that he did not have a preexisting lumbar spine disorder are considered not credible.  In addition, the December 2011 VA examiner opined that the disorder existed prior to the Veteran's second period of service.  Therefore, the Board finds that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to his second period of service from December 1990 to August 1991.   

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's lumbar spine disorder clearly and unmistakably preexisted service.  The Board must also determine whether the preexisting disorder was aggravated during service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.

The Veteran and several soldiers who served with him have stated that an in-service injury to the lumbar spine occurred during a SCUD missile attack in 1991 during a combat situation.  See January 2005 lay statements.  The Board finds these statements to be credible and consistent with the places, types, and circumstances of his combat service during Operation Desert Storm in 1991.  The Veteran was clearly serving in a MOS that placed him in a combat zone.  In fact, in a June 2010 Board decision, the Board already service-connected the Veteran for posttraumatic stress disorder (PTSD) based in part on SCUD missile attacks during Operation Desert Storm.  An April 2009 letter from the U. S. Army Joint Services Records Research Center (JSRRC) also provides credible supporting evidence of elements of the claimed SCUD attack stressor.  The letter stated that the Veteran was assigned to the 181st Engineer Company (181st Engr. Co.) from January 9, 1991, to June 30, 1991.  The JSRRC included After Action reports for the Veteran's unit, which show that the 181st Engr. Co. was assigned to the 43rd Engineer Battalion (43rd Engr. Bn.), which deployed from Khobar Village to King Khalid Military City (KKMC) in Saudi Arabia on January 15, 1991.  This facility was subject to numerous SCUD attacks in the immediate area.  Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  As such, there is satisfactory lay evidence of the re-injury of a previous lumbar spine disorder in combat, despite the lack of official confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Regardless, upon review of the medical and lay evidence of record, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting lumbar spine disorder was not aggravated by his second period of service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the Board acknowledges that the Veteran reported injuring his back and experiencing symptomatology during his second period of service, the Board also notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology. 

The Veteran reported having recurrent back pain and general back discomfort during his July 1991 separation examination.  It was noted that he had a history of a back injury that he "twisted" during active duty.  However, upon objective examination at separation in July 1991, no actual back disorder was found.   

The Veteran has also stated that he continued to experience lumbar spine pain after his separation from service in July 1991.  However, when the Veteran filed earlier service connection claims in September 1991 and March 1994 for other disabilities, he did not file a claim for service connection for a lumbar spine or back disorder.  Moreover, he denied having any recurrent back pain in medical history reports completed during July 1995, June 1998, and October 2000 National Guard examinations.  In addition, upon objective examination, these July 1995, June 1998, and October 2000 National Guard examinations failed to reveal any back abnormality.  Moreover, at an April 1994 VA examination, the Veteran reported several orthopedic injuries that occurred in 1991 during Operation Desert Storm, but failed to mention any lumbar spine injury or symptoms.  A September 1993 VA treatment record contained in his National Guard folder does document reports of lower extremity numbness and tingling, but upon examination, there was no objective lumbar spine or neurological disorder diagnosed.  

Significantly, multiple National Guard examinations and reports dated in March 1997, April 1997, June 1998, October 2000, July 2001, and August 2001 assigned a numerical designation of 1 under the L category on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities, including the lumbar spine; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for that category.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In fact, the earlier July 1991 separation examination also assigned a numerical designation of 1 under the L category on the Veteran's physical profile.  In summary, these findings provide further strong evidence that the lumbar spine was not aggravated by the Veteran's 1991 in-service re-injury.  

Moreover, the medical evidence of record does not record any specific complaints regarding a lumbar spine disorder until 2002, which would have been over 10 years after the 1991 injury, when a June 2002 VA MRI report assessed a disc protrusion at the L5-S1 level.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether a preexisting disorder was aggravated by service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id. Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition, the Board has considered the findings of the October 2010 VA examiner, in conjunction with the same VA examiner's December 2011 addendum VA examination.  In October 2010, the VA examiner did not consider or review evidence regarding the existence of a preexisting lumbar spine disorder prior to the Veteran's second period of service when assessing that a back disorder began during this period of service.  However, in a December 2011 VA addendum examination, the VA examiner concluded that a preexisting lumbar spine disorder was "clearly and unmistakably" not aggravated beyond its natural progression" by an in-service injury, event, or illness.  The VA examiner discussed the Veteran's history regarding his lumbar spine problems before, during, and after his second period of military service.  He found it to be significant that none of the Veteran's National Guard examinations dated in the 1990s made reference to back symptoms or abnormal spine findings upon examination.  The VA examiner added "it is difficult" to associate the Veteran's current back condition with aggravation of a preexisting injury during his military service.  The examiner reasoned "it is difficult" to associate any aggravation of a condition beyond its normal progression based on the normal physical examinations in the years after the 1991 in-service injury.  This VA opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.

All of the above clearly and unmistakably demonstrates by "affirmative evidence" that there was no aggravation of a preexisting lumbar spine disorder.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  VA has met its burden of proof in the instant case.  

Based on the foregoing, the Board concludes that there is clear and unmistakable evidence establishing that the Veteran's preexisting lumbar spine disorder did not chronically worsen or increase in severity during his period of service. Accordingly, the Board finds that his lumbar spine disorder was not aggravated by service. 

In summary, the Board finds that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to service and that it was not aggravated by service. Thus, the presumption of soundness is rebutted. 38 U.S.C.A. § 1111. See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's lumbar spine was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted. 









ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a lumbar spine disorder is denied.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


